Allowable Subject Matter
Claims 16-34 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kim et al. (US Patent Application Publication 2018/0182278) discloses a method of compensating for non-uniformity of a plurality of pixels of a display panel, each pixel having a light-emitting device (paragraph [0033]), the method comprising:
for each pixel of the plurality of pixels,
retrieving from a memory a respective offset value for each of a plurality of predetermined greyscale drive levels (paragraphs [0123]-[0127] describes before shipment of the product to measure each gray level and store said measured values in flash memories 115-118 to create a grayscale-luminance-voltage-current table utilized to compensative for the predetermined greyscale [after shipment of the product making the stored offset values predetermined in view of actually user/post production use]), the plurality of greyscale drive levels being the entire set of the operational greyscale drive levels of the emissive display panel (figure 2 and paragraph [0061] describes a driving TFT DT which comprises a gate-to-source voltage Vgs utilized to turn on DT allowing a current Ids to flow through to the OLED, wherein driving current IOLED increases an amount of light emitted by the OLED increases to a desired gray scale; paragraphs [0034]-[0035] respectively describes internal and external compensation methods; figure 6 and paragraph [0083] describes utilizing both external compensation and internal compensation via grayscale-luminance-voltage-current tables; paragraphs [0084], [0093], and [0123]-[0125] describes the tables are created as a result of measuring a luminance at each gray level before shipment of the product stored in memories), [ ]; and
paragraph [0045] generically describes the compensation value and application, paragraph [0056] describes the data driver to apply the compensation value, paragraph [0127] describes utilizing the tables to correct/compensate for non-uniformity). 
Kim does not specifically disclose and storing said offset value in an array in a memory of said emissive display device, each offset value stored in said array using a bit depth less than the bit depth of the predetermined greyscale drive level. 
Salters et al. (US Patent Application Publication 201/0070777) discloses storing values in an array (figure 8 and paragraph [0077] describes storing values (exampled 4 bit values) into an array of a volatile memory) in flash memories (paragraph [0069] describes storing values in flash memories), each value stored in said array using a bit depth (figure 8 and paragraph [0078] describes each memory cell of the array to store a single bit of the value (the exampled value 810 is 4 bits); paragraph [0079] describes an alternative mapping means utilizing a bit table). 
Chesnokov (US Patent Application Publication 2018/0174526) discloses wherein typical bit depths of greyscale drive levels are 8 bits (paragraph [0031] describes utilizing 8 bits to represent 0-255 drive levels).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s offset values stored in memory with the known technique of being stored in an array of the memory such that each memory cell of the array stores a single bit of the offset value which is less than the bit depth of the standard greyscale drive level of 8 bits Chesnokov paragraph [0031]) yielding the predictable results of storing data in volatile memory as disclosed by Salters (figure 8 and paragraphs [0077]-[0078]).
However, none of the cited art specifically discloses the above method further comprising the plurality of greyscale drive levels being only a subset of the operational greyscale drive levels of the emissive display panel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622